Citation Nr: 0814939	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
in Fayetteville, North Carolina


THE ISSUE

Eligibility for a clothing allowance for calendar year 2004.


REPRESENTATION

Veteran represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision in which the 
Fayetteville VAMC denied the veteran's claim for a clothing 
allowance for calendar year 2004.  The next month, the 
veteran filed a notice of disagreement (NOD); and the VAMC 
issued a statement of the case (SOC) in March 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2006.

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Veterans, who because of service-connected disability, wear 
or use a prosthetic or orthopedic appliance (including a 
wheelchair) which tends to wear out or tear clothing, and 
veterans, who because of a service-connected skin condition 
use a medication that causes irreparable damage to other 
garments, are eligible for payments of an annual clothing 
allowance.  To qualify for annual payment, eligibility must 
be established as of August 1 of the year for which payment 
is claimed.  See 38 C.F.R. § 3.810 (2007).

Here, in various statements, the veterans asserts that he 
meets the requirements for an annual clothing allowance as he 
uses a VA podiatrist-prescribed orthopedic appliance of 
custom molded orthodics that have very rigid heel cups with 
long, high, hard plastic sides which tend to wear out the 
counters of his shoes, and are extra wide and long which 
tends to wear out the inside toes and tear the insides of the 
shoes, causing irreparable damage to his shoes.  In addition, 
the veteran states that these orthodics, when removed from 
sports shoes destroy the integrity and cause damage to his 
sports shoes and result in the frequent replacement of shoes 
and especially socks.  He contends that the VA prosthetics 
section should inspect his shoes and socks for wear and tear, 
and irreparable damage based on the use of orthodics, for 
which he should be given a clothing allowance.

In a statement attached to his April 2006 substantive appeal 
and subsequent statements, the veteran indicated that the 
VAMC denied him his appellate right to an "in-person 
hearing".  However, on his April 2006 VA Form 9 and a letter 
dated May 1, 2006, the veteran stated that he did not want a 
Board hearing.  Based on these statements, it is clear that 
the veteran wants an RO hearing.  He has yet to be scheduled 
for one.

Since ROs schedule hearings before Decision Review Officers 
at the RO, a remand of the matter on appeal is warranted.  
See, e.g., 38 C.F.R. § 3.103(c) (2007).  

In addition, the Board notes that, in a November 2007 letter, 
the VAMC indicated that the veteran had also appealed the 
denial of clothing allowances for the years 2005 and 2006.  
However, the claims file did not accompany the medical folder 
which pertains solely to his claim for a clothing allowance 
for 2004.  On remand, the VAMC should send the veteran's 
medical folder to the RO to be associated with the entire 
claims file prior to scheduling the veteran for a hearing as 
information contained in the claims file may provide 
additional evidence pertinent to the claim on appeal.

Prior to scheduling the veteran for an RO hearing, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  No VA medical records have 
been associated with the medical folder.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records since July 12, 2003 from the 
Fayetteville and Durham VAMCs and the VA outpatient clinics 
in Durham, Raleigh and Winston-Salem, North Carolina, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007) as regards requests for records from Federal 
facilities. 

To ensure due process, the RO should send to the veteran 
notice that meets the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)).  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  In this regard the Board notes that the VAMC's 
notice letter, dated in November 2007, failed to give the 
veteran VCAA-compliant notice with regard to what is 
necessary to substantiate his claim for a clothing allowance, 
in accordance with 38 C.F.R. § 3.159(b)(1).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly as regards effective dates for 
payment of a lump sum allowance, should his claim be granted 
-as appropriate (not previously provided with regard to the 
issue on appeal).  The Board emphasizes that action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
veteran meets the notice requirements of Dingess, as outlined 
above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
sending the medical folder and claims file to the VAMC for 
readjudication of the claim on appeal.  

As a final point, the Board notes that a copy of the May 2005 
administrative decision was sent to the veteran's 
representative; however, his representative was not 
identified and the SOC was only sent to the veteran.  In a 
letter dated May 1, 2006, the veteran reiterated that he did 
not want a Board hearing, adding that, if and when necessary, 
a representative of the "Paralyzed Veterans of America 
continues to act as [his] agent on [his] behalf."  The 
medical folder does not contain a signed VA Form 21-22; and, 
as noted above, the veteran's claims file did not accompany 
the folder.  To designate a recognized organization as his or 
her representative, a claimant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  38 C.F.R. § 20.602 (2007).  To designate an 
attorney as his or her representative, a claimant must 
execute a VA Form 21-22a, Appointment of Attorney of Agent as 
Claimant's Representative.  38 C.F.R. § 20.603 (2007).  
Otherwise, the veteran can indicate his wish to represent 
himself.  Hence, on remand, the RO should clarify with the 
veteran his intentions as to whether representation is wanted 
with regard to the matter on appeal, and to associate 
appropriate documentation with both the veteran's medical 
folder and his claims file. 

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should send the veteran's 
medical folder to the RO to be associated 
with his claims file.  If necessary, the 
RO should clarify, in writing, the 
veteran's intentions regarding his 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the medical folder and the claims file.

2.  The RO should obtain from the 
Fayetteville and Durham VAMCs and the VA 
outpatient clinics in Durham, Raleigh and 
Winston-Salem, North Carolina all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran, from July 12, 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should furnish the veteran and 
his representative, if any, VCAA-
compliant notice specific to the claim 
for an annual clothing allowance.  The 
RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate his claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter to the 
veteran should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
effective dates, as appropriate.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file which 
should then be associated with the 
medical folder.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
schedule the veteran for an RO hearing.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, and 
after a hearing is conducted, or if the 
veteran withdraws his hearing request or 
fails to report for the scheduled 
hearing, the RO should sent the medical 
folder and the entire claims file to the 
VAMC.  After receipt, the VAMC should 
readjudicate the veteran's claim for a 
clothing allowance, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the veteran and his representative, if 
any, an appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the entire claims file, along with 
the medical folder, is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



